Title: Thulemeier to the American Commissioners: Résumé, 10 December 1784
From: Thulemeier, Friedrich Wilhelm von
To: American Commissioners


				⟨The Hague, December 10, 1784, in French: Your letter of November 10, conveyed by a Dutch courier, did not reach me until the 26th. I transmitted to the king a French translation of

your draft treaty, to which the recent instructions of Congress obliged you to make a few changes that differ from the proposal I gave to Mr. Adams on April 9. I will notify you of the king’s observations on the new draft as soon as they reach me. Article 23 is dictated by the purest zeal for the good of humanity. Nothing could be a more just reflection on the noble disinterestedness of the United States. It is to be desired that these sublime sentiments should be adopted by all maritime powers without exception. The calamities of war would be softened, and hostilities, often provoked by cupidity and greed, less often repeated. Please remember the request I made in my letter of October 18, regarding the preference of the United States as to a port city for the exchange of commerce.⟩
			